Citation Nr: 1401493	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-38 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado



THE ISSUES

1. Entitlement to service connection for a traumatic brain injury (TBI).

2. Entitlement to service connection for vision disorder, secondary to a TBI.

3. Entitlement to service connection for seizure disorder, secondary to a TBI.

4. Entitlement to service connection for cognitive disorder, secondary to a TBI.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1995 to November 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the RO.   

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1. In April 2008, a Coast Guard Investigation Report found that the Veteran's injury was suffered in the line of duty and not the result of his own misconduct. 

2. The Veteran had been drinking alcohol prior to sustaining his TBI during service in February 2008; however, the intoxication was not the proximate cause of the TBI. 

3. The April 2008 Coast Guard Investigation Report finding was not patently inconsistent with the facts and the requirements of laws administered by VA. 

4. The Veteran's TBI that was incurred in service is not shown to have been proximate result of his own willful misconduct.

5. The Veteran incurred a TBI in service.

6.  The currently demonstrated residuals of bilateral ocular trauma, right reduced visual acuity, and intermittent diplopia (vision disorder) are shown as likely as not to be due to his now service-connected TBI.

7. The currently demonstrated generalized seizure disorder is shown as likely as not to be due to his now service-connected TBI.

8. The currently demonstrated cognitive disorder, not otherwise specified is shown as likely as not to be due to his now service-connected TBI.


CONCLUSION OF LAW

1. The Veteran's disability manifested by a TBI is due to an injury that was incurred in the February 2008 accident in service in the line of duty and was not the result of the Veteran's own willful misconduct.  38 U.S.C.A. §§ 105, 501, 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 3.1(n), 3.301, 3.303 (2013).

2. By extending the benefit of the doubt to the Veteran, his vision disability manifested by  bilateral ocular trauma, right reduced visual acuity, and intermittent diplopia is proximately due to or the result of the service-connected TBI. 38 C.F.R. § 3.310 (2013).

4. By extending the benefits of the doubt to the Veteran, his disability manifested by a generalized seizure disorder is proximately due to or the result of the service-connected TBI. 38 C.F.R. § 3.310 (2013).

5. By extending the benefit of the doubt to the Veteran, his disability manifested by cognitive impairment is proximately due to or the result of the service-connected TBI. 38 C.F.R. § 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claims for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the claims have been accomplished.


Analysis

The Veteran seeks service connection for a TBI and related residuals sustained as a result of an accident in service in February 2008. To that end, the Veteran asserts that he has a vision disorder, seizure disorder and cognitive disorder as the result of the TBI. 

The records show that the Veteran fell down a flight of stairs, landed on his head and was knocked unconscious during service. He sustained a TBI. At the time of the accident, he was visiting his cousin and was intoxicated. 

The Board must first determine whether the February 2008 accident occurred in the line of duty and was not due to willful misconduct.

A summary of hospital course from February 20, 2008 to March 31, 2008, reveals the Veteran, found to be intoxicated, was admitted following a fall down a flight of approximately 12 stairs, hitting his head on a carpeted concrete floor. He reportedly lay in a pool of blood, having been rendered unconscious. He developed respiratory distress and paramedics attempted a rapid sequence intubation that was unsuccessful. The paramedics were able to place a Combitube and succeeded in obtaining adequate oxygenation and ventilation. At the accident scene, the Veteran had a blown pupil and had blood from his right ear. He was transported to Legacy Emmanuel Hospital. During the course of the hospital admission, the Veteran underwent numerous procedures for his injuries. Over a month after his admission, the Veteran was sufficiently stable for transfer to a long-term facility for further rehabilitation.

A May 2009 report of VA neurological disorders examination documented that the Veteran sustained a TBI in a fall down the stairs at his cousin's house in February 2008.  The diagnoses were those of TBI with residuals of generalized seizures, left 3rd cranial nerve deficit, left 6th cranial nerve deficit and tension headaches.

A May 2009 report of VA psychiatric examination noted that the Veteran had an Axis I diagnosis of cognitive disorder, not otherwise specified most likely caused by traumatic brain injury that occurred in February 2008 and was not likely secondary to any mental health disorder. The physician explained that the Veteran's cognitive and neurobehavioral symptoms were exclusively a result of his traumatic brain injury which occurred in February 2008.

A July 2009 report of VA eye examination reflects that the Veteran's eye disorders were the result of the fall down the stairs at his cousin's house in February 2008.

In a November 2009 Administrative Decision, the RO determined that the Veteran's disability was not incurred in the line of duty and was the result of his own willful misconduct. The RO found that, because the Veteran was heavily intoxicated when he fell down the stairs, his resulting injuries were due to his own willful misconduct. The RO noted that injuries were sustained due to misuse of alcoholic beverage and were to be considered to be the product of willful misconduct. The RO concluded that the Veteran's accidental fall was not in the line of duty and any injuries that resulted could not be considered for service connection.

A copy of the Coast Guard's April 2008 line of duty investigation report of the February 2008 accident was received at the RO in February 2010.  The report noted that the Veteran's admitting diagnoses to the hospital were: "fall down stairs; acute alcohol intoxication; blood alcohol content (B.A.C) .260; left traumatic mydriasis; right temporal epidural hematoma; right subarachnoid hemorrhage; left temporal bone and skull base fracture; sphenoid bone and sinus fracture; right temporal fossa pneumatization; question of right temporal bone and mastoid fracture; right medial orbital wall fracture; bibasilar consolidation with a question of aspiration."

Other pertinent findings of fact were as follows: (1) the Veteran was visiting his cousin at his residence; (2) at approximately 2330, while proceeding from the main floor of the house to the basement, the Veteran fell down the stairs, struck his head on the basement floor and was rendered unconscious; (3) the stairs were old, steep and narrow and arranged in a manner that proceeded down two steps to a 3' by 3' landing before proceeding down an additional twelve steps to the basement floor; (4) the Veteran was proceeding down the stairs with his cousin following him; (5) at the 3' by 3' landing the Veteran turned to speak to his cousin; (6) the Veteran subsequently fell head first down the remaining twelve stairs to the basement floor; (7) the basement floor was concrete with a thin carpet covering; (8) the Veteran hit the floor head first and was immediately unconscious; (9) the Veteran's cousin observed that the Veteran was laying face down bleeding from the nose and ears; (10) the Veteran's cousin immediately administered first aid and noted that the Veteran had a heartbeat and was breathing; (10) EMTs arrived seven minutes later and transferred the Veteran to the hospital; (11) the amount of and at what time alcohol consumption took place was not known; (12) the Veteran's cousin was the primary witness to the accident; and, (13) the Veteran's cousin provided a timeline of events and description of the residence but otherwise declined to speak to the Coast Guard official investigating the accident.

Based on the facts, the investigative official opined that the Veteran's injury was incurred in the line of duty. The investigative official explained that the level of intoxication by itself did not constitute a proximate cause since there was no clear evidence that the Veteran's fall could have been avoided had he not been intoxicated (i.e., a sober person could reasonably be expected to experience a similar fall down a similar staircase). The official noted that, nothing in the case indicated that the Veteran was conducting any reckless activity proximate to the injury and further circumstances indicated that the fall was most likely from an unexpected slip or trip rather than consequence of any impetuous movement or horseplay. 

The investigative official concluded that "considering transiting down a staircase [was] in itself not grossly negligent, [the Veteran] could not have been reasonably expected to foresee and disregard any potential consequence, regardless of any degree of intoxication." 

The corresponding injury report for not misconduct and in line of duty determination concluded, in pertinent part, that the Veteran sustained his related injuries in the line of duty and not as a result of his own misconduct. The injury report found that the investigation did not develop clear and convincing evidence that the extent of the Veteran's impairment was such as to render his conduct grossly negligent. It was determined that it was inconclusive whether the Veteran's injuries were incurred as the proximate result or a proximate result of prior and specific voluntary intoxication.

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct; or, for claims filed after October 31, 1990, not the result of abuse of alcohol or drugs. 38 C.F.R. § 3.301(a). 

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed. 38 C.F.R. § 3.301(d).

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990. See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

"Willful misconduct" is defined as an act involving conscious wrongdoing or known prohibited action. It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences and must be the proximate cause of injury, disease or death. 38 C.F.R. § 3.1(n)(1), (3).

In the context of VA benefits, the simple drinking of alcoholic beverages is not of itself willful misconduct. However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct. If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. 38 C.F.R. § 3.301(c)(2). Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user. 38 C.F.R. § 3.301(d).

A service department finding that injury, disease or death was not due to misconduct will be binding on VA, unless it is patently inconsistent with the facts and the requirements of laws administered by VA. 38 C.F.R. § 3.1(m), (n).

38 U.S.C.A. § 105 creates a presumption of service connection for injuries that occur during active duty unless a preponderance of the evidence establishes that the injury was the result of the person's own willful misconduct. Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).

In this case, the Board finds that the Coast Guard's line of duty investigation/ injury report for not misconduct and in line of duty determination finding (i.e., the service department finding) that the Veteran sustained TBI in the line of duty and not as a result of his own misconduct is not patently inconsistent with the facts and the requirements of laws administered by VA. 

To that end, in reviewing the events leading to the fall down the stairs, the investigative official found that the there was not clear and convincing evidence that the extent of the Veteran's impairment was such as to render his conduct grossly negligent and it was inconclusive whether his injuries were incurred as the proximate result or a proximate result of prior and specific voluntary intoxication. 

In this regard, the official noted that there was no indication that the Veteran was conducting any reckless activity proximate to the injury and further circumstances indicated that the fall was most likely from an unexpected slip or trip rather than consequence of any impetuous movement or horseplay. Further the investigative official concluded that "considering transiting down a staircase [was] in itself not grossly negligent, [the Veteran] could not have been reasonably expected to foresee and disregard any potential consequence, regardless of any degree of intoxication." 

More simply stated this record does not demonstrate that the Veteran's intoxication caused his fall down the stairs resulting in his TBI. Thus, the service department finding is not patently inconsistent with the facts and the requirements of laws administered by VA and that finding, the Veteran's TBI was not due to misconduct, is binding on VA, despite the RO's November 2009 administrative decision finding to the contrary. See 38 C.F.R. § 3.1(n).

In light of the foregoing, the record is clear that the Veteran's TBI was incurred in service and service connection for this disability is warranted. See 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d at 1167 (Fed. Cir. 2004). 

Further, the May 2009 and July 2009 reports of VA examination clearly support a relationship between the Veteran's vision, generalized seizure and cognitive disorders and his TBI service-connected herein.  

Accordingly, service connection for vision disorder, seizure disorder and cognitive disorder must also be granted. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

To the extent that the AOJ misapplied or ignored 38 C.F.R. § 3.1(n), that error is corrected herein.



ORDER

Service connection for a TBI is granted.

Service connection for vision disorder as secondary to his service-connected TBI is granted.

Service connection for seizure disorder as secondary to the service-connected TBI is granted.

Service connection for cognitive disorder secondary to the service-connected TBI is granted.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


